DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 recites a flexible distal portion includes the atraumatic distal end, claim 21 already recites the cannula is flexible further reciting the distal portion is also flexible does not appear to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 21, 22, 24-26, 29, 33, 35, 37, 38, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2010/0191176 A1) as evidenced by LoRusso (US 2002/0133184 A1) in view of Hee (US 2010/0173866), Tu (US 2005/0266047 A1), and Conston et al. (US 2012/0191064 A1).
With regard to claims 21, 22, 24, 25, 29, 35, 42, Ho et al. teach an apparatus for delivering therapeutic agent to an eye, wherein the apparatus comprises:(a) a body (Fig. 2 member 3); (b) a cannula extending distally from the body (Fig. 2 member 1), wherein the cannula is sized and configured to be insertable between a choroid and a sclera of an eye of a patient (see at least Fig. 9 the cannula is of a length such that it is capable of being inserted between a choroid and a sclera), wherein the cannula defines a longitudinal axis, wherein the cannula includes an atraumatic distal end (see exemplary Fig. 2, Fig. 8, Fig. 9 which show the distal end to be flat/blunt which is atraumatic); (c) a needle, wherein the needle is slidable relative to the cannula between a retracted position and an extended position (Figs. 2 and 9 member 2, [0046], [0048], [0054]); and wherein the needle is configured to pierce through the choroid into a subretinal space of the eye when the needle is in the extended position with the cannula inserted between the choroid and the sclera (as shown in Fig. 9 the cannula is of a length such that it is capable of being inserted into a position between the choroid and the sclera, the device could be positioned for insertion in a position other than that shown in Fig. 9, the length of the tip of the needle as recited in [0014] is such that it is capable of 
With regard to claim 26, see the tip of 2 in Figs. 8 and 9.
With regard to claim 33, Ho et al. as combined with Hee et al. teach a bending stiffness between 2.0x10-6Nm2 to 6.0x10-6Nm2 (see  Hee et al. last 10 lines of [00331], where a modulus of 5.16E-9 kNm2 is equivalent to 5.16x10-6 Nm2, thus falling in the claimed range).
With regard to claim 37, the channel of the cannula guides the needle.
With regard to claim 38, Ho et al. teach a device substantially as claimed.  Ho et al. do not disclose the flexible cannula has a generally rectangular profile with rounded sides. The claim does not specify along any particular plane or orientation which the cross-section is taken.  However, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ho et al. to include a cannula having a cross-sectional profile as recited since applicant has not disclosed that having a cross-sectional profile that is rectangular with rounded sides solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a cross-sectional profile with rounded sides, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). See also MPEP 2144.04.

With regard to claim 44, Ho et al. teach an apparatus for delivering therapeutic agent to an eye, wherein the apparatus comprises:(a) a body (Fig. 2 member 3); (b) a cannula extending distally from the body (Fig. 2 member 1), wherein the cannula is sized and configured to be insertable between a choroid and a sclera of an eye of a patient (see at least Fig. 9 the cannula is of a length such that it is capable of being inserted between a choroid and a sclera), wherein the cannula defines a longitudinal axis, wherein the flexible cannula defines a longitudinal axis, wherein the flexible cannula comprises: (i) a pair of opposing rounded sides (the cannula is a tube, the outer surface is rounded each half is taken as a rounded side, (ii) a pair of opposing flat sides adjacent to the rounded sides (the distal face is flat each half is taken as a flat side, this is adjacent the rounded outer circumference at the distal end), (iii) an atraumatic distal end, and (iv) an opening at or near the distal end (see exemplary Fig. 2, Fig. 8, Fig. 9 which show the distal end to be flat/blunt which is atraumatic); (c) a needle, wherein the needle is slidable relative to the cannula between a retracted position and an extended position (Figs. 2 and 9 member 2, [0046], [0048], [0054]); and wherein the needle is configured to pierce through the choroid into a subretinal space of the eye when the needle is in the extended position with the flexible cannula inserted between the choroid and the sclera (as shown in Fig. 9 the cannula is of a length such that it is capable of .  


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2010/0191176 A1) as evidenced by LoRusso (US 2002/0133184 A1), Hee (US 2010/0173866), Tu (US 2005/0266047 A1), and Conston et al. (US 2012/0191064 A1) as applied to claim 26 above, and further in view of Murakami (US 2008/0161845 A1).
.

Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2010/0191176 A1) as evidenced by LoRusso (US 2002/0133184 A1), Hee (US 2010/0173866), Tu (US 2005/0266047 A1), and Conston et al. (US 2012/0191064 A1) as applied to claims 21 and 36 above, and further in view of Chornenky et al. (US 2004/0199130 A1).
With regard to claim 28, Ho et al. teach a device substantially as claimed.  Ho et al. as combined with Conston et al. do not specifically teach and angle between 7 and 9 degrees.  However Chornenky et al. teach delivery to the eye and having the angle exit at an angle In re Aller, 105 USPQ 233.  
With regard to claim 36, Ho et al. teach a device substantially as claimed.  Ho et al. do not disclose the cannula has a closed distal end.  However, Chonrnenky et al. teach a delivery cannula for a needle in which the end is closed and has inner curvature which directs the needle to an outlet and directs the needle to follow the curvature of the eye. ([0058] Fig. 6 at 100).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a cannula with a closed distal end and side opening in Ho et al. as in Chronenky et al. as Chonrnenky et al. teach this is effective for directing the needle along the curvature in the eye as is rejected above and would yield the same predictable result.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2010/0191176 A1) as evidenced by LoRusso (US 2002/0133184 A1), Hee (US 2010/0173866), Tu (US 2005/0266047 A1), and Conston et al. (US 2012/0191064 A1) as applied to claim 21 above, and further in view of Flaherty (US 6,283,951 B1).
With regard to claim 31, Ho et al. teach a device substantially as claimed.  Ho et al. do not disclose wherein the flexible cannula defines a plurality of lumens extending longitudinally . 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783